Per Curiam.
This was an action to recoyer money, and to enforce a vendor’s lien.
M. hi. Ray, for the appellants.
E. II. Davis and G. Wright, for the appellee.'
The complaint did not aver that the defendants were insolvent, nor that there was no personal property, nor any equivalent averment.
Denial. Trial. Judgment for plaintiff for the amount of the note, and that the same was a lien upon the land described, and order for its sale.
The only question in the case is as to whether the judgment, declaring the lien and for the sale of the land, should have been rendered in the absence of the before-mentioned averments.
On the authority of Scott v. Craivford, 12 Ind. E. 411, the judgment for the money, and declaring it a lien, is affirmed. The order directing the sale of the specific property, in the first instance, is reversed at the cost of the appellee.